Citation Nr: 1403992	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  13-21 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for a skin disability manifested by pruritis.

2.  Entitlement to an initial rating in excess of 50 percent for a bipolar disorder.


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2004 to March 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran experienced at least four recurrent episodes of urticaria during a 12 month period controlled by antihistamines; a debilitating episode of urticaria or the requirement of systemic immunosuppressive therapy has not been shown.

2.  The Veteran's bipolar disorder is manifested by subjective complaints of anger, irritability, decreased energy, and poor sleeping, among other things; objective findings include logical and goal directed speech, orientation in all spheres, appropriate dress, and problems with concentration and making friends.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no more, for a skin disability manifested by pruritic have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7825 (2013). 

2.  The criteria for a rating in excess of 50 percent for a bipolar disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9432 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Pruritis

The Veteran is seeking a compensable rating for her skin disability.  She consistently described that if she did not take her medication she experienced intense itching throughout her entire body "like I am on fire."  If she took her oral antihistamine, Zyertec, daily she did not experience these symptoms.  

The Veteran's skin disability is assigned a noncompensable rating under DC 7899-7806.  A diagnostic code ending in "99" and followed by a hyphen connotes a disability which does not exist in the rating schedule and instead has been rated as analogous to a different disability which does exist in the rating schedular.  38 C.F.R. § 4.27.  As her specific skin disability of pruritic is not in the rating schedule, it has been rated as analogous to dermatitis or eczema (DC 7806).  The Board will also consider DC 7825 for urticaria.

In order to warrant a higher rating, the evidence must show or be comparable to:

* dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 months (10 percent under DC 7806);
* dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more,  but not constantly, during the past 12-month period (30 percent under DC 7806);
* recurrent episodes of urticaria occurring at least four times during the past 12 month period and responding to treatment with antihistamines (10 percent under DC 7825); or
* recurrent debilitating episodes of urticaria occurring at least four times during the past 12-month period, and; requiring intermittent systemic immunosuppressive therapy for control (30 percent under DC 7825).

Based on the evidence of record, the Veteran has experienced recurrent episodes of itchy skin requiring antihistamines on a regular basis.  Specifically, in a November 2011 VA examination, the examiner noted that the Veteran's skin disability was treated with oral antihistamines constantly.  Similarly, in a May 2013 VA examination, the examiner diagnosed chronic urticaria controlled by Zyrtec.  The examiner indicated the Veteran experienced four or more non-debilitating episodes of urticaria in the past 12 months.  This evidence supports a 10 percent rating.

Next, the Board has considered whether a rating in excess of 10 percent is warranted; however, based on the evidence of record, a higher rating is not in order.  Specifically, a 30 percent rating under DC 7806 and DC 7825 requires the use of steroids or other immunosuppressive drugs.  While the Veteran uses daily medication, it is in the form of an antihistamine, not a corticosteroid or immunosuppressive.  Further, a higher rating is not warranted under DC 7806 because the evidence does not show that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected.  The disability is well-controlled with regular antihistamine therapy.  Therefore, a 10 percent rating, but no more, is warranted.

A Bipolar Disorder

The Veteran is also seeking an increased rating for a bipolar disorder currently-assigned a 50 percent rating under DC 9432.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned if the disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A higher 70 percent evaluation is assigned with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  While highly probative, these GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The evidence reflects that the Veteran has received consistent mental health treatment at a VA medical facility.  Throughout 2010 and 2011, before the period on appeal, she reported experiencing anger outbursts and difficulties sleeping.  GAF scores of 58 to 65 were assigned, suggesting mild to moderate symptoms.

In November 2011, the Veteran requested a new mental care provider within the VA in order to receive "more intensive treatment for anger."  She reported increasing concerns over her husband's alcohol abuse.  She presented well groomed, although her mood was irritable and she was periodically very angry.  She denied suicidal ideation or hallucinations.  Her new physician assigned a GAF score of 51, suggesting moderate symptoms, "due to severity of the anger problems."

In a later November 2011 VA examination, the Veteran was diagnosed with bipolar II disorder and did not have any other diagnosed mental disorder.  She reported experiencing external problems including the demands of full-time school, caring for his children, searching for employment, conflict with her spouse, financial strain, and unstable housing arrangements.  She stated she did not have any friends other than her sister, who she called her "best friend."  

She also had been married twice and divorced once.  She explained her first marriage ended after her husband became jealous when the Veteran would go out with her friend.  She also revealed her youngest son was the result of being "date-raped" by a fellow soldier during active service.  Her current husband was unemployed and also had bipolar and PTSD, as well as a "drinking problem."  She described their marriage as "great except when I have my episodes" but that her husband "understands that I have anger and mood problems."  She estimated experiencing an "anger episode" approximately once a week. 

The Veteran demonstrated the following symptoms of her bipolar disorder -depressed mood, chronic sleep impairment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, inability to establish and maintain effective relationships, impaired impulse control, such as unprovoked irritability, and intermittent inability to perform activities of daily living.  

She also reported her energy varied from day to day, and sometimes within one day.  Additionally she described experiencing poor sleeping patterns, including frequently waking throughout the night and difficulties returning to sleep.  She also experienced auditory hallucinations of hearing someone upstairs in her house and visual hallucinations of seeing someone standing next to the bed in her previous house, but denied experiencing these hallucinations since moving out of that house.

The examiner assigned a GAF score of 55 which he explained was reflective of the presence of "moderately severe" symptoms accompanied by "moderate" impairment in occupational, education, and social functioning.  The examiner indicated the Veteran demonstrated occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily.

Therefore, the Board notes the VA examiner specifically indicated the Veteran's disability was most similar to the criteria associated with a 30 percent rating under the schedular criteria, that is occupational and social impairment with occasional decreased in work efficiency.  Notably she did not indicate that the Veteran had occupational and social impairment with deficiencies in most areas, the criteria associated with a higher 70 percent rating.  Accordingly this report supports the current 50 percent rating but no higher.

In January and February 2012, the Veteran returned to VA for mental health treatment.  She reported experiencing ongoing problems with her husband, mostly due to his alcohol abuse.  She presented well groomed and was cooperative with good eye contact, although her mood was irritable.  In April 2012, she was noted to have good hygiene, was cooperative, and maintained good eye contact throughout this appointment.  She spoke with normal rate and rhythm, but her mood was irritable.

In June 2012, the Veteran began mental health treatment with a new provider still within the VA.  She reported her anger was better and her husband was getting help for his PTSD, which made her happy.  Her mood was still irritable, and she continued to report problems falling asleep.  Throughout the rest of 2012, she reported improvement, especially regarding his anger, in August, October, and November.  This evidence is most consistent with no more than a 50 percent rating as she was not demonstrating any symptoms consistent with a higher rating. 

In the spring of 2013, the Veteran continued to report she was doing well.  Her physician noted she was oriented on all spheres, spoke with normal speech and normal thought process, and her memory was intact.  In a May 2013 VA examination, the examiner diagnosed bipolar affective disorder.  The Veteran had recently graduated from school but was not yet employed.  She described her current medication helped to stabilize her mood, but her mood and energy level still varied frequently.  She reported continued problems making friends and angering easily.  The examiner indicated the Veteran demonstrated the following symptoms: depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintain effective work and social relationships.  She denied suicidal ideation.  

Upon examination, the Veteran's speech was logical and goal directed and she had no panic attacks.  She was somewhat impulsive and irritable, but oriented in all spheres.  She presented as appropriately dressed and groomed.  The examiner noted some problems with concentration, but suggested her completion of school showed some ability to deal with stresses in a new environment.  Additionally, the examiner noted the Veteran did have problems making new friends, but she was also able to maintain a marital relationship despite her husband's continued alcohol abuse. 

The examiner assigned a GAF score of 65, suggesting mild symptoms.  Psychological testing was conducted and the BAI, BDI-II, and BHS testing revealed moderate to severe anxiety, mild depression, and some feelings of hopelessness.  MCMI-III testing revealed sometimes mildly anxious, some problems with anger control, and some problems dealing with authority figures.  

This examiner also indicated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the criteria associated with a 30 percent rating.  He also opined her disability was not worse than at her previous examination in December 2011.  Therefore, the Board finds this second VA examiner's report provides additional probative evidence to support a 50 percent rating but no higher.

Based on all of the foregoing, the Board finds the Veteran's bipolar disorder is most consistent with the criteria for no higher than a 50 percent rating.  As discussed, both VA examiners specifically opined that her psychiatric disability was closest to the criteria associated with a lower 30 percent rating, not a higher 70 percent.  Moreover her treating physicians' assessments and assignments of GAF scores suggest that the Veteran experienced only mild to moderate symptoms throughout the period on appeal, not more severe symptoms.  

Finally, the Board notes the Veteran did not demonstrate most of the symptoms consistent with a higher 70 percent rating in the schedular criteria, which includes illogical speech, near-continuous panic, spatial disorientation, or neglect of personal hygiene.  Instead, all medical professionals continued to note the Veteran's speech was linear and normal, she did not experience panic attacks, she was oriented to all spheres, and she presented as appropriately groomed and dressed throughout the period on appeal.  

Therefore, the Board finds the Veteran's bipolar disorder does not warrant a rating in excess of 50 percent at any point during the period on appeal and her appeal is denied.

With respect to both claims, the Board has considered her statements that her disabilities are worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses. Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's skin and bipolar disorders has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed the Veteran's symptoms to her service-connected disabilities.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule. If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. 

With respect to the skin disability, the Veteran's main complaints are of itchiness requiring daily medication.  The use of medication is specifically contemplated under DC 7825 for urticaria and DC 7806 for dermatitis and eczema.  With respect to a bipolar disorder, the rating criteria under DC 9432 specifically provides for ratings based on a combination of history and clinical findings.  Her bipolar disorder has been manifested by difficulties sleeping, varying mood and energy, and periods of rage.  These symptoms are part of the schedular rating criteria which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria. 

In addition, the level of occupational and social impairment is explicitly part of the schedular rating criteria.  Moreover, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  As such, the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is not currently employed.  However, she was a full-time student throughout the period on appeal and was recently able to graduate.  Because she was able to complete her studies as a full-time student, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected skin or bipolar disabilities.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

In the same November 2011 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal. 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

Service treatment records have been obtained, as have VA treatment records.  The Veteran has not asserted she received private treatment for either disability on appeal.  She was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, and provided the information necessary to evaluate her disabilities.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

A 10 percent rating, but no more, for a skin disability manifested by pruritic is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 50 percent for a bipolar disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


